DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 10,133,168 B1).
Regarding claims 1 and 13, Taylor teaches an electronic display configured to generate an image light (410, figure 4A; column 6 lines 25-28); and
An optical lens assembly (column 6 lines 25-28) coupled with the electronic display and configured to guide the image light to an eye box, the optical lens assembly including:
An optical lens (140, figure 1, column 3 lines 35-63); and
A PBP element coupled to the optical lens, and configured to provide chromatic aberration correction for the optical lens (column 3 lines 35-63); and
Wherein an Abbe number of the PEP element and an Abbe number of the optical lens have opposite signs (column 3 lines 35-63).
Regarding claim 2 and 14, Taylor teaches the abbe number of the PBP lens is negative and the abbe number of the optical lens is positive (column 3 lines 35-63).
Regarding claims 3 and 15, Taylor teaches that the optical lens includes a mirror (see figure 1);
The optical lens is associated with a first ratio between a difference between an optical power of the optical lens and an optical power of the mirror and the abbe number of the optical lens; the PBP element is associated with a second ratio between an optical power of the PBP element and the Abbe number of the PBP element, and the sum of the first ratio and the second ratio is substantially zero at a design wavelength (this is how the PBP element and the monolithic optical element with mirrors are correcting for chromatic aberration, and since Taylors also teaches correcting chromatic aberration for the same case it anticipates these limitations as well because it will be doing the same thing to correct for chromatic aberration).
Regarding claim 4 and 16, Taylor teaches a first optical element (column 3 lines 35-63);
A second optical element coupled with the first optical element (170, figure 1); and
A mirror disposed at a first surface of the first optical element (160, figure 1).
Regarding claim 6, Taylor teaches that the PBP element is a PBP lens (column 3 lines 35-63).
Regarding claim 7, Taylor teaches that the optical lens is a monolithic curved optical element (column 3 lines 35-63).
Regarding claim 9 and 19, Taylor teaches the optical lens includes a first optical element (160, figure 1) and second optical element coupled to the first optical element (170, figure 1); and
The second optical element is disposed between the PBP element and the first optical element (see 170, between 150 and 160, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 10,133,168 B1).
Regarding claim 11 and 20, Taylor teaches the optical lens includes a first optical element (160, figure 1) and a second optical element (170, figure 1) and a PBP element (150, figure 1).
Taylor teaches the claimed invention except for specifying that the PBP element is disposed between the second optical element and the first optical element.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to put the PBP between the second optical element and the first optical element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify he display of Taylor to put the PBP between the first and the second optical element in order to make the  most efficient use of space in the projection system.

Allowable Subject Matter
Claims 5, 8, 10, 12  and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
See reasons for allowable subject matter in PreInterview first action mailed 5/20/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/26/2022